PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pokrajac, Stevan
Application No. 13/525,703
Filed: 18 Jun 2012
Patent No. 8,723,425
Issued: 13 May 2014
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed October 19, 2020.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued May 13, 2014.  Accordingly, the four year maintenance fee could have been paid during the period from May 13, 2017 through November 13, 2017 without surcharge, or with a 6 month late payment surcharge during the period from November 14, 2017 through May 13, 2018.  No maintenance fee having been received, the patent became expired on May 14, 2018.  

With the instant petition, Patentee has paid the petition fee, paid the maintenance fee, and made the proper statement of unintentional delay (and also accounted for the over 2 year delay in filing the petition).

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions